Citation Nr: 1709506	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-06 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hepatitis C prior to November 17, 2011, and in excess of 20 percent since that date.    

2.  Entitlement to an initial disability rating for left shoulder degenerative changes of the acromioclavicular (AC) joint in excess of 10 percent prior to November 17, 2011, and in excess of 20 percent since that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to September 2010.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an August 2012 rating decision, 20 percent disability ratings were granted for a left shoulder disability and his hepatitis C, effective November 17, 2011.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for higher initial ratings for left shoulder disability and hepatitis C remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony before a Decision Review Officer (DRO) in April 2012.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to a higher initial rating for left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 17, 2011, hepatitis C has manifested at most in fatigue, malaise, and arthralgia without anorexia, dietary restriction, continuous medication, or incapacitating episodes of at least two weeks.  

2.  Beginning November 17, 2011, hepatitis C has manifested at most in fatigue, malaise, and arthralgia without anorexia, dietary restriction, continuous medication, or incapacitating episodes of at least two weeks.  


CONCLUSIONS OF LAW

1.  Prior to November 17, 2011, the criteria for an initial compensable disability rating for hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2016).

2.  Beginning November 17, 2011, the criteria for a disability rating in excess of 20 percent for hepatitis C are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7354.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this case, the Veteran contends that his current service-connected hepatitis C is worse than rated.  As noted above, his disability is rated as noncompensable prior to November 17, 2011, and as 20 percent disabling from that day forward.  

Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).  A 20 percent rating is warranted if the disease is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  Id.  A 40 percent disability rating is warranted if the disease is productive of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period

Following the criteria, Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but should not be based on the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354.

In addition, Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Under 38 C.F.R. § 38 C.F.R. § 4.112, "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "substantial weight loss" means a loss of greater than 20 percent of the individuals' baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding the onset of the disease.

The evidence demonstrates that the Veteran was diagnosed with hepatitis C during service in 2002 after attempting to donate blood.  Repeat testing in October 2002 confirmed the diagnosis.  The Veteran attempted medication treatment in August 2003, but stopped that treatment due to stomach upset and did not receive treatment thereafter during service.  In November 2003, the Veteran reported symptoms of fatigue related to hepatitis C.  

Prior to November 17, 2011, the Veteran received a VA examination in May 2010.  At that time, the Veteran reported that hepatitis C did not affect his general body health or weight, did not cause any easy fatigability, gastrointestinal disturbance, nausea, vomiting, loss of appetite, arthralgia, jaundice, or abdominal pain, and did not cause incapacitation.  He had never vomited blood, passed black tarry stools, required abdominal tapping, experienced coma or periods of confusion, or had a liver transplant.  The Veteran reported that this disability did not require continuous treatment, that he was not currently in treatment, and that he had received medication for treatment lasting six months in 2001.  He stated that he did not experience any overall functional impairment.  The VA examiner found that the abdomen did not show any liver enlargement, liver function tests were within normal limits, and that the Veteran did not have any other liver problems such as chronic hepatitis, liver malignancy, or cirrhosis.  

In a notice of disagreement received in January 2011, the Veteran reported that his hepatitis C is "more severe than rated my appetite abdominal pain an fatigue."  
VA treatment records include an October 2011 report where the Veteran stated that he was somewhat interested in pursuing newer treatment for hepatitis C, but he wanted to wait until his probation period for his new job was finished.  He stated that he was doing well with a good energy level and stable weight and without abdominal pain, weight loss, or fatigue.  

The Veteran submitted a private examination dated November 17, 2011, which served as the basis for the RO's grant of a 20 percent disability rating.  During that examination, the Veteran reported constant and severe fatigue, weakness, and malaise, moderate arthralgia, and constant mild-to-moderate right upper quadrant pain as well as flare-ups two-to-three times per month of nausea.  He denied vomiting, anorexia, or weight loss/gain and reported a total of eight days over the last 12 months of symptoms so severe as to require bedrest.  The private examiner found no evidence of abdominal abnormalities upon examination.  The examiner noted the Veteran's reports that he regulated his diet and concluded based on the examination that the Veteran's hepatitis C was moderate-to-severe in nature.  

During a personal hearing before a DRO in April 2012, the Veteran reported that he has not received recent treatment for hepatitis C and that he was waiting for a new medication to become available.  See DRO Hearing at 12.  He also reported that he has had symptoms of fatigue, malaise, and joint pain, but that he did not originally understand that those symptoms were connected to his hepatitis C.  Id. at 13-15.

A VA treatment records dated in May and August 2012 indicated that the Veteran had been attempting to lose weight through exercise.  The same record indicated the presence of clinically significant fatigue, although this was discussed in the context of the Veteran's sleep apnea.  

In a March 2013 VA Form 9, the Veteran stated that he had had symptoms related to his hepatitis C since he was diagnosed during service, but that he had thought those symptoms were related to his diabetes.  

Based on the evidence of record, including the foregoing, the Board concludes that the evidence does not demonstrate that an increased disability rating is warranted at any time during this appeal.  Prior to November 17, 2011, the May 2010 VA examination as well as the October 2011 VA treatment record demonstrates that the Veteran denied fatigue, malaise, arthralgia, weight change, vomiting, or pain due to hepatitis C.  Even if the Board were to accept the Veteran's statements and DRO hearing testimony that he has experienced fatigue, malaise, and occasional vomiting due to hepatitis C throughout the claim despite his denial of such symptoms to the VA examiner or physicians, the medical and lay evidence does not demonstrate anorexia without weight loss or hepatomegaly, the requirement of any dietary restriction or use of continuous medication, or any incapacitating episodes having a total duration of at least two weeks.  

In fact, such symptoms are not demonstrated even after the increased 20 percent disability rating was granted beginning November 17, 2011.  There is no evidence of anorexia or weight loss, dietary restriction, the requirement of continuous medication, or hepatomegaly due to hepatitis C on or after that date.  Although the Veteran reported weight loss during VA treatment in 2012, he reported that this was the result of his attempts to exercise and lose weight.  During the 2011 private examination, the Veteran reported just eight days of incapacitating episodes in the past 12 months, far less than the two or four weeks of incapacitation required for a 20 or 40 percent disability rating, respectively.  

As such, the Board finds that the Veteran's hepatitis C does not more nearly approximate a 20 percent disability prior to November 17, 2011, or a 40 percent disability rating from that day forward.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his hepatitis C disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report observable symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Notably, the Veteran has reported symptoms of fatigue and malaise, vomiting and joint pain, which are each specifically contemplated under the current rating schedule.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions does not capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.

Finally, the Veteran has not reported that his service-connected hepatitis C precludes him from obtaining and maintaining gainful employment.  As such, consideration of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a higher initial rating for hepatitis C throughout the entire period on appeal, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2010. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided an adequate VA examination in May 2010.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding hepatitis C has been met 38 C.F.R. § 3.159(c)(4).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


ORDER

Prior to November 17, 2011, entitlement to an initial compensable disability rating for hepatitis C is denied.  

Beginning November 17, 2011, entitlement to an initial disability rating in excess of 20 percent for hepatitis C is denied.  


REMAND

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of "38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Under 
38 C.F.R. § 4.59 (2016), "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, a May 2010 VA examination report addressing the left shoulder disability provided only range of motion findings noted to be on active motion and did not address range of motion findings in passive motion and weight-bearing and nonweight-bearing.  As such, applying Correia to this VA examination report, the Board finds that it is inadequate.  

In addition, a November 2011 private examination report indicates that the left shoulder disability is worse than what was demonstrated at the 2010 VA examination.  Moreover, the Veteran contends in a March 2013 VA Form 9 that the May 2010 VA examination was inadequate and stated that he is and has been willing to report for a new VA examination.  

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  As the claim demonstrates that the Veteran's disabilities may have worsened since the last examination in May 2010, a new examination must be provided to assess the current severity of his left shoulder and hepatitis C disabilities.  

All outstanding records of ongoing VA treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  Schedule the Veteran for a new VA examination, to determine the current nature and severity of his left shoulder disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should identify the nature and severity of all manifestations of the Veteran's left shoulder disability. 

The evaluation of the left shoulder should include range of motion studies.  The examiner should address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should address at what point pain begins.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) this should be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional impact of the Veteran's left shoulder disability.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


